Case 6:18-cv-00500-RAS-KNM Document 26 Filed 04/06/21 Page 1 of 2 PageID #: 1430




                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                             TYLER DIVISION

  CANTRELL NIMOY SASH, #1916323                    §

  VS.                                              §                  CIVIL ACTION NO. 6:18cv500

  DIRECTOR, TDCJ-CID                               §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

         Petitioner Cantrell Nimoy Sash, a prisoner currently confined within the Texas Department

  of Criminal Justice (TDCJ), proceeding pro se and in forma pauperis, filed this habeas action

  challenging a criminal conviction stemming from Smith County. The case was referred to United

  States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of

  law, and recommendations for the disposition of the petition.

         On March 15, 2021, Judge Mitchell issued a Report, (Dkt. #24), recommending that

  Petitioner’s habeas petition be denied and the case be dismissed, with prejudice, as time-barred.

  She also recommended that Petitioner be denied a certificate of appealability sua sponte. Petitioner

  has filed timely objections, (Dkt. #25).

         The court has conducted a careful de novo review of the record and the Magistrate

  Judge’s proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall

  “make a de novo determination of those portions of the report or specified proposed

  findings or recommendations to which objection is made.”).            Upon such de novo review,

  the court has determined that the Report of the United States Magistrate Judge is correct

  and Petitioner’s objections are without merit. Accordingly, it is




                                                   1
    Case 6:18-cv-00500-RAS-KNM Document 26 Filed 04/06/21 Page 2 of 2 PageID #: 1431




             ORDERED that the Report and Recommendation of the United States Magistrate Judge,

      (Dkt. #24), is ADOPTED as the opinion of the court. Petitioner’s objections, (Dkt. #25), are

      OVERRULED. It is also

.            ORDERED that the above-styled habeas proceeding is DISMISSED, with prejudice, as

      time-barred. Petitioner is also DENIED a certificate of appealability sua sponte. Finally, it is

             ORDERED that any and all motions which may be pending in this civil action are hereby

      DENIED as moot.

             SIGNED this 6th day of April, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       2
